                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



BILLY J. REYNOLDS,

                             Petitioner,

          v.                                   CASE NO. 18-3091-SAC

KRISTI MILLER,

                             Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On November 20, 2018, the Court entered a Notice and Order

to Show Cause (NOSC) to petitioner directing him to show cause why

this matter should not be dismissed as time-barred. In the NOSC, the

Court explained that the one-year limitation period that governs this

matter began to run on November 13, 2014, and expired one year later,

before petitioner filed his pro se motion to set aside conviction on

December 9, 2015. Therefore, petitioner may proceed in this matter

only if he is entitled to equitable tolling.
                              Discussion

     Equitable tolling is available only if a petitioner “show[s]

specific facts to support his claim of extraordinary circumstances

and due diligence.” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir.

2008)(quotations omitted).

     Petitioner’s response first asserts that the state court

violated his rights to due process and equal protection. He claims
that the trial court adjudged him guilty without a supporting factual

basis and states that he did not know what was happening to him. The

Court rejects this claim.
      The determination of fact by a state court is presumed to be

correct unless rebutted by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1). The Kansas Court of Appeals found that during the plea

hearing, the district court advised petitioner of his rights,

explained the maximum penalty, and asked petitioner if he wished to

give up his rights and enter a guilty plea, to which petitioner replied

in the affirmative. State v. Reynolds, 404 P.3d 355 (Table), 2017 WL

4453229, *1 (Kan. Ct. App. Oct. 6, 2017). The Court finds no grounds

to reject the findings by the state court and concludes petitioner

is not entitled to equitable tolling on this claim.

      Petitioner also alleges cites ineffective assistance by his

appellate counsel, his difficulty in hearing, and his treatment for

cancer. The record shows that after the petitioner’s first appeal was

dismissed, he proceeded with counsel in a second appeal from the denial

of his motion to withdraw his guilty plea.1 Because the Court

calculated the limitation period from the second appeal, any claim

of ineffective assistance arising from the first appeal is not grounds

for equitable tolling. And, although the attorney named by petitioner
represented him on appeal in a later, post-conviction action,2 that

matter was filed pro se after the limitation period expired and does

not present any ground for equitable relief. In any event, the

ineffective assistance of counsel during a collateral,

post-conviction proceeding is not a ground for relief under 28 U.S.C.

§ 2254. 28 U.S.C. § 2254(i).



1 State v. Reynolds, 31 P.3d 1167 (Table), 2013 WL 5870037 (Kan. Ct. App. Oct. 25,
2013), rev. denied, Aug. 14, 2014.
2 State v. Reynolds, 404 P.3d 355 (Table), 2017 WL 4453229 (Kan. Ct. App. Oct. 6,

2017). This matter, characterized by the Kansas Court of Appeals as “a pro se motion
to set aside his conviction”, was filed “several years” after his guilty plea and
was rejected by the state district court as untimely and successive.
    Finally, although petitioner cites his hearing loss and medical

treatment as reasons this matter should be allowed to proceed, he does

not present any specific facts that show how these circumstances

prevented him from timely filing his petition for habeas corpus.

                             Conclusion

     The Court finds that petitioner has not shown grounds that

warrant equitable tolling in this matter and concludes this matter

must be dismissed as time-barred.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as time-barred.

     IT IS FURTHER ORDERED no certificate of appealability will issue

in this matter.

     IT IS SO ORDERED.

     DATED:   This 20th day of August, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
